           Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 1 of 17




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------------------X
SUSAN MOZELESKI,
                                                                        Civil Action No.
                                            Plaintiff,

                 v.

MAIN LINE HOSPITALS, INC.,                                              COMPLAINT
individually and d/b/a THE LANKENAU HOSPITAL;
MICHELLE MACEDON, individually; and STACEY
PRICE, individually.
                                                                        Plaintiff Demands a
                                            Defendants.                 Trial by Jury

-------------------------------------------------------------------X

Plaintiff, SUSAN MOZELESKI, as and for her Complaint against the above Defendants

respectfully alleges upon information and belief as follows:



                                         NATURE OF THE CASE

    1. Plaintiff complains pursuant to the Age Discrimination in Employment Act of 1967, 29

        U.S.C. §§ 621–634 (“ADEA”), the Americans with Disabilities Act of 1990, 42 U.S.C. §

        12101 et seq. (“ADA”), and the Pennsylvania Human Relations Act (“PHRA”), and seeks

        damages to redress the injuries Plaintiff has suffered as a result of being discriminated

        against on the basis of her age and disability, and retaliated against on the basis of the same.


                                     JURISDICTION AND VENUE

    2. This action involves questions of federal law under the Americans with Disabilities Act

        and the Age Discrimination in Employment Act.

    3. This court has supplemental jurisdiction over the state causes of action, as they arise out

        of the same nucleus of operative fact.
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 2 of 17




4. Venue is proper in this district based upon the fact that Plaintiff was employed by

   Defendants within the County of Montgomery, Commonwealth of Pennsylvania, within

   the Eastern District of Pennsylvania. Additionally, the events at issue took place in

   Montgomery County, Pennsylvania within the Eastern District of Pennsylvania.

5. Around March 18, 2020, Plaintiff dual-filed charges with the Equal Employment

   Opportunity Commission (“EEOC”) and Pennsylvania Human Relations Commission

   (“PHRC”) against all Defendants as set forth herein.

6. Around March 16, 2021, the EEOC issued Plaintiff her Notice of Right to Sue.

7. This action is being commenced within 90 days of receipt of the EEOC Notice of Right

   to Sue.

                                       PARTIES

8. Plaintiff SUSAN MOZELESKI (hereinafter referred to as “Plaintiff” and/or

   “MOZELESKI”) is seeking damages to redress the injuries Plaintiff has suffered as a

   result of being discriminated against and harassed by her employer on the basis of her age

   and disability, forced to endure a hostile work environment, and retaliated against for

   reporting and opposing the unlawful discrimination and harassment.


9. Plaintiff MOZELESKI is an individual sixty-four (64) year old female who resides in the

   County of Delaware within the Commonwealth of Pennsylvania.


10. At all times material, Defendant MAIN LINE HOSPITALS, INC. (hereinafter referred to

   as Defendant and/or “MLH”) was and is a domestic non-profit corporation duly

   organized and existing under the laws of the Commonwealth of Pennsylvania.
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 3 of 17




11. At all times material, Defendant MAIN LINE HOSPITALS, INC. conducted and

   continues to conduct business under the name of THE LANKENAU HOSPITAL.


12. At all times material, Defendant MLH and THE LANKENAU HOSPITAL (hereinafter

   collectively “LANKENAU”) operated a medical facility known as the “Surgicenter” at

   100 Lancaster Avenue, Wynnewood, PA 19086.


13. At all times material, Defendant MICHELLE MACEDON (hereinafter referred to as

   “Defendant” and/or “MACEDON”) was employed by Defendant LANKENAU as a

   Nurse Manager.


14. At all times material, Defendant MACEDON held direct supervisory authority over

   Plaintiff.


15. At all times material, Defendant STACEY PRICE (hereinafter referred to as “PRICE”)

   was employed by Defendant LANKENAU as the Director of Nursing, Surgical Services.


16. At all times material, Defendant PRICE held supervisory authority over Plaintiff.


                                   MATERIAL FACTS

17. Around 1988, Plaintiff began working for Defendants. Throughout her career, Plaintiff

   progressed through various roles, ultimately becoming Assistant Nurse Manager at

   Defendant MLH’s “Surgicenter” within Lankenau Hospital.


18. Throughout her over thirty (30) years of employment with Defendants, Plaintiff

   demonstrated a strong work ethic and regularly received positive performance reviews

   and excellent feedback from the doctors whom she supported reflecting such.
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 4 of 17




19. Furthermore, Plaintiff excelled in her positions with Defendants despite suffering from a

   severe hearing disability, which she manages through the use of several accommodations.

   At all times, Defendants were fully aware of Plaintiff’s disability.


20. Around October 2018, Defendant LANKENAU hired new managerial employees in the

   Surgicenter, including Defendant MACEDON, a younger woman who served as

   Plaintiff’s direct supervisor.


21. From the outset of MACEDON’s employment, she frequently harassed and belittled

   Plaintiff on an ongoing basis without reason to do so.


22. By means of example, MACEDON would regularly nitpick Plaintiff’s work without

   reason to do so, criticize Plaintiff’s performance, and publicly chastise Plaintiff for issues

   that were beyond her control. Further, around the same time, PRICE even instructed

   Plaintiff not to speak up about issues that concerned her during Operating Room

   Management meetings, entirely disregarding MLH’s “Open Communication” policy,

   which concerned Plaintiff so greatly that she separately reported the instruction to Human

   Resources.


23. PRICE would also make comments about how she was “tired of hearing that Plaintiff’s

   Operating Room [the Surgicenter] was running well” compared to other parts of the

   hospital.


24. MACEDON had no legitimate basis for her treatment of Plaintiff and singled her out

   solely due to Plaintiff’s age and disability. By means of further example, around

   February 2019, MACEDON and PRICE held a meeting with Plaintiff in which they

   accused her of acting unprofessionally in staff meetings and writing emails
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 5 of 17




   “unprofessionally” because Plaintiff used the word “interesting” in email to describe a

   situation where another employee had been untruthful about completing work.

   Furthermore, MACEDON reprimanded Plaintiff in this meeting by stating that she

   needed to “watch [herself] verbally in meetings” and further that “you write like you

   talk.” Again, MACEDON was fully aware of Plaintiff’s hearing disability during this

   time, yet still made the discriminatory comments.


25. Finally, during the same meeting, MACEDON and PRICE informed Plaintiff that she

   was no longer permitted to address any staff issues with MLH’s Human Resources

   department. This retaliatory change was solely due to Plaintiff previously addressing

   concerns with MACEDON and PRICE with Human Resources.


26. MACEDON’s harassment and nitpicking of Plaintiff increased to such a level that

   Plaintiff began treating with a psychologist from Defendants’ Employee Assistant Plan

   (“EAP”) as a result of the constant harassment.


27. During this time, MACEDON would also make comments to other MLH employees

   about Plaintiff “ignoring” her and not listening to her, when MACEDON was fully aware

   that if she was not facing Plaintiff when speaking to her, it was difficult for Plaintiff to

   hear her on account of her disability.


28. Around March 4, 2019, Defendants called Plaintiff to the Human Resources department

   for a meeting, in which they informed Plaintiff that MACEDON had complained that

   Plaintiff “overspeaks” her and “talks too loud.” Such comments were offensive and

   disturbing to Plaintiff, as they clearly related to Plaintiff’s hearing disability. In response,

   Plaintiff reiterated that MACEDON was aware of her disability.
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 6 of 17




29. Around the same time, MACEDON asked Plaintiff in words or substance if she “wanted

   to keep her job” to which Plaintiff responded that she absolutely intended to do so. In

   response, MACEDON stated that they would “have to figure out a plan” for Plaintiff to

   do so. Defendants also accused Plaintiff of being “dismissive” and alleged that several

   doctors had complained about her, yet were unwilling to provide further information

   about who had complained.


30. Furthermore, Defendants also discussed placing Plaintiff on a Performance Improvement

   Plan (“PIP”) during this meeting without any legitimate reason to do so. Notably,

   Plaintiff was aware that another older MLH employee had recently been placed on a PIP

   under questionable circumstances.


31. Defendants had no legitimate motivation to question Plaintiff about her continued

   employment other than her age and disability.


32. Several days later, Defendants again called Plaintiff to a Human Resources meeting in

   which Defendants repeatedly pressured Plaintiff about whether she had recorded prior

   conversations with PRICE and MACEDON, and even suspended her for the remainder of

   the day despite Plaintiff volunteering to provide her cell phone and demonstrating that

   she had not done so. During that meeting, Defendants Head of Human Resources Greg

   Papa (“Papa”) stated to Plaintiff that it “didn’t matter that [she] had had a stellar career

   for thirty years” and that she “needed to adapt” to MACEDON’s “style.” (Furthermore,

   after Defendants’ “investigation,” the allegations against Plaintiff were discovered to be

   unfounded.)
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 7 of 17




33. Accordingly, as a result of the constant harassment and threat of being placed on a PIP

   for completely unwarranted reasons, Plaintiff submitted a formal complaint of

   harassment and discrimination related to her age and hearing disability to Defendants.


34. Approximately two weeks after making her complaint, Defendants’ Human Resources

   department scheduled a meeting with Plaintiff, Papa, and VP Fran Cusick.


35. During that meeting, Plaintiff reiterated the numerous examples of MACEDON’s age and

   disability-related harassment, and assured Human Resources that she was “sure” of what

   she had endured, in response to their questions. Furthermore, Plaintiff clearly explained

   how MACEDON’s comments about her being “dismissive” and other comments about

   Plaintiff’s speaking were clearly related to her disability.


36. When Papa asked Plaintiff how she wanted the situation to be resolved, Plaintiff

   responded that she simply wanted to return to work without being harassed. Plaintiff also

   requested that she be placed under supervision of the new operating room manager who

   was expected to begin that May instead of MACEDON, which Defendants refused to do.

   Incredibly, Papa still insisted on giving Plaintiff a copy of the PIP that MACEDON had

   prepared, which Plaintiff declined to sign.


37. Following Plaintiff’s formal report of harassment and meeting with Human Resources,

   Defendants’ discriminatory and harassing conduct temporarily lessened, but did not stop,

   and began to again occur frequently throughout 2019.


38. By means of example, around August, PRICE baselessly reported Plaintiff to

   Defendant’s Human Resources department for allegedly sending an “unprofessional”

   email that “offended” her, which was entirely false.
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 8 of 17




39. During this time, MACEDON and PRICE also continued to ignore Plaintiff’s requests for

   help when needed.


40. Around September 20, 2019, MACEDON issued Plaintiff’s yearly performance review

   and requested that Plaintiff review and sign it. Upon review, Plaintiff was shocked to see

   that MACEDON had given her the worst review that she had ever received in her over 30

   years with MLH. Specifically, MACEDON dropped Plaintiff from a 5/5 (“Exceptional”)

   rating to a 3/5 (“Average”) rating. Even more egregiously, MACEDON rated Plaintiff as

   a “3” in the “Goals” section that was left entirely blank (i.e., nothing from the prior year’s

   goals was even indicated). MACEDON also included demeaning comments about

   Plaintiff’s performance and even stated that Plaintiff needed to “improve her

   communication style,” despite once again being fully aware of Plaintiff’s disability.


41. Accordingly, Plaintiff once again went to Human Resources and informed Papa that the

   poor review was in direct retaliation for Plaintiff’s earlier report to Defendants about the

   ongoing harassment and discrimination, and that she would not sign the review.


42. After attempting to get Papa to meet in person with her for over a week, he finally agreed

   to meet with Plaintiff and review the evaluation. Once he did so, Papa agreed that it was

   inadequately done and that MACEDON needed to correct the inadequacies. During that

   meeting, Plaintiff reiterated the substantial amount of stress that she was under within the

   workplace and further stated her concern of further retaliation from MACEDON for

   reporting the latest incident.


43. Approximately one week later, MACEDON reissued the review without blank areas, but

   with the same “3” rating that she had provided to Plaintiff on the original review.
      Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 9 of 17




44. Approximately ten (10) days after making her latest report to Human Resources, PRICE

   sent a text message to Plaintiff instructing her to meet in Human Resources. When

   Plaintiff did so, she met with PRICE and MACEDON in addition to Ally Bennett

   (“Bennett”), another HR Manager who was friendly with MACEDON. During this

   meeting, Defendants once again berated Plaintiff about her “ineffective communication”

   and perceived issues, including Plaintiff’s request to have a particular doctor who spoke

   very quietly communicate via email so that she could fully understand her due to her

   disability. Accordingly, Plaintiff again stated that she was being blatantly discriminated

   against, to which Defendants had no response.


45. Defendants then placed Plaintiff on a PIP in direct retaliation for her report to Human

   Resources about MACEDON and PRICE’s conduct.


46. Plaintiff was so upset and stressed by this incident that she visited her primary care

   physician the following Friday, who diagnosed Plaintiff with high blood pressure and

   tachycardia and accordingly placed her out of work for ninety (90) days, prescribed

   Lexapro for severe anxiety disorder, and recommended that Plaintiff seek therapy to deal

   with the ongoing stress from her work-related harassment.


47. Accordingly, Plaintiff’s doctor submitted documentation to place Plaintiff out of work

   under the Family and Medical Leave Act (“FMLA”), and Plaintiff informed both

   MACEDON and PRICE of her medical leave and that the FMLA coordinator would

   contact them.
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 10 of 17




48. Plaintiff then subsequently undertook FMLA leave per her doctor’s orders until returning

   to work around January 24, 2020 (and also applied for short-term disability leave in the

   meantime).


49. While Plaintiff was on leave, Defendants incorrectly withheld part of Plaintiff’s pay,

   resulting in 127 hours for which Plaintiff was not paid.


50. Unsurprisingly, Defendants’ retaliation against Plaintiff continued soon after she returned

   to work. Around January 27, 2020, Plaintiff was called into a meeting with Fran Cusick

   (Lankenau Hospital’s Executive Nurse Manager) and Sean Rowland (MLH’s Surgical

   Director). In that meeting, Defendants informed Plaintiff that her Assistant Nurse

   Manager position was being eliminated. Defendants informed Plaintiff that she was able

   to stay on as a Coordinator or Staff Nurse, but would be required to change her schedule

   to do so. Plaintiff was very surprised by this announcement, and requested that any

   guarantees regarding her pay or benefits be placed in writing, which Defendants agreed

   to.


51. Additionally, when Plaintiff addressed her still-unresolved issue with being incorrectly

   paid while on leave, Defendants dismissed Plaintiff’s concerns, replying that they “didn’t

   have anything to do with that.”


52. Furthermore, during the same meeting, Defendants again brought up the wholly

   unjustified and retaliatory Performance Improvement Plan on which they placed Plaintiff

   prior to her leave.


53. Almost immediately, Plaintiff’s title transferred to “Staff Nurse” with no input from

   Plaintiff or alternative option offered to Plaintiff. Yet again, Defendants sought to
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 11 of 17




   retaliate against Plaintiff and push her out the door in a veiled attempt to cover up the

   years of discrimination, retaliation, and hostile work environment.


54. On or around April 2020, a mere three months after returning from her physician-

   mandated FMLA, and unable to continue tolerating the outright discrimination, hostile

   work environment, and continued retaliation, Plaintiff was constructively discharged

   effective May 6, 2020.


55. Accordingly, Plaintiff continues to suffer substantial emotional distress stemming from

   the harassment, discrimination, and retaliation that she has suffered from and continues to

   suffer from despite her over thirty years of service to Defendants.


56. As a result of Defendants’ conduct, Plaintiff was caused to sustain serious and permanent

   personal injuries, including permanent psychological injuries.


57. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

   victimized, embarrassed and emotionally distressed.


58. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

   conditions.


59. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

   compensation which such employment entails, and Plaintiff also suffered future

   pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of

   enjoyment of life, and other non-pecuniary losses.
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 12 of 17




60. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages as against all the Defendants,

   jointly and severally.


61. The above are just some examples, of some of the discrimination, harassment, and

   retaliation to which Defendants subjected Plaintiff.


62. Defendants have exhibited a pattern and practice of not only discrimination but also

   retaliation.


63. Plaintiff claims alternatively (in the event Defendants claim or that a court determines)

   that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for

   the above conduct and facts under the applicable law pertaining to Independent

   Contractors. Furthermore, in such case, Plaintiff claims that Defendant owed and

   breached its duty to Plaintiff to prevent the harassment, discrimination, and retaliation and

   is liable therefore for negligence.


                          AS A FIRST CAUSE OF ACTION
                     FOR DISCRIMINATION UNDER THE ADEA
                               29 U.S.C. §§ 621 et seq.

63. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

64. The ADEA provides in relevant part at 29 U.S.C. §623(a) that “It shall be unlawful for an

   employer…(1) discharge and individual or otherwise discriminate against any individual

   with respect to his compensation, terms, conditions, or privileges or employment,

   because of such individual’s age.”
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 13 of 17




65. Defendants engaged in unlawful employment practices prohibited by 29 U.S.C. §§ 621–

   634 by discriminating against Plaintiff because of her age.



                       AS A SECOND CAUSE OF ACTION
                     FOR RETALIATION UNDER THE ADEA
                             29 U.S.C. §§ 621 et seq.

66. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

67. The ADEA provides in relevant part at 29 U.S.C. § 623(d) that “It shall be unlawful for

   an employer to discriminate against any of his employees or applicants for

   employment…because such individual, member or applicant for membership has

   opposed any practice made unlawful by this section, or because such individual, member

   or applicant for membership has made a charge, testified, assisted, or participated in any

   manner in an investigation, proceeding, or litigation under this chapter.”

68. Defendants engaged in unlawful employment practices prohibited by 29 U.S.C. §§ 621–

   634 by retaliating against Plaintiff because of her opposition to Defendants’ unlawful

   employment practices.

                        AS A THIRD CAUSE OF ACTION
                     FOR DISCRIMINATION UNDER THE ADA
                             42 U.S.C. § 12101 et seq.


69. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

70. Title 42 of the Americans with Disabilities Act of 1990 (Pub. L. 101-336), Chapter 126,

   Subchapter I, § 12112, Discrimination [Section 102] states: “(a) General rule. - No

   covered entity shall discriminate against a qualified individual on the basis of disability in
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 14 of 17




   regard to job application procedures, the hiring, advancement, or discharge of employees,

   employee compensation, job training, and other terms, conditions, and privileges of

   employment.”

71. Defendants engaged in an unlawful discriminatory practice by discriminating against

   Plaintiff on account of her disabilities.

72. As a result, Plaintiff suffered damages.

                          AS A FOURTH CAUSE OF ACTION
                         FOR RETALIATION UNDER THE ADA
                                42 U.S.C. § 12101 et seq.

73. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

74. Title 42 of the Americans with Disabilities Act of 1990 (Pub. L. 101-336), Chapter 126,

   Subchapter IV, § 12203, states: “(a) Retaliation: No person shall discriminate against any

   individual because such individual has opposed any act or practice made unlawful by this

   chapter or because such individual made a charge, testified, assisted, or participated in

   any manner in an investigation, proceeding, or hearing under this chapter.”

75. Defendants engaged in an unlawful discriminatory practice by constructively discharging,

   retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff’s

   opposition to the unlawful employment practices of Plaintiff’s employer.

76. As such, Plaintiff has been damaged as set forth herein.

                         AS A FIFTH CAUSE OF ACTION
                     FOR DISCRIMINATION UNDER THE PHRA

77. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.
     Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 15 of 17




78. PHRA § 955 provides that it shall be an unlawful discriminatory practice: “(a) For any

   employer because of the race, color, religious creed, ancestry, age, sex, national origin or

   non-job related handicap or disability or the use of a guide or support animal because of

   the blindness, deafness or physical handicap of any individual or independent contractor,

   to refuse to hire or employ or contract with, or to bar or to discharge from employment

   such individual or independent contractor, or to otherwise discriminate against such

   individual or independent contractor with respect to compensation, hire, tenure, terms,

   conditions or privileges of employment or contract, if the individual or independent

   contractor is the best able and most competent to perform the services required.”

79. Defendants engaged in an unlawful discriminatory practice by discriminating against the

   Plaintiff because of her age and disability.

80. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs

   of the PHRA § 955.

                          AS A SIXTH CAUSE OF ACTION
                       FOR RETALIATION UNDER THE PHRA

81. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

82. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: “For any

   person, employer, employment agency or labor organization to discriminate in any

   manner against any individual because such individual has opposed any practice

   forbidden by this act, or because such individual has made a charge, testified or assisted,

   in any manner, in any investigation, proceeding or hearing under this act.”
          Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 16 of 17




    83. Defendants engaged in an unlawful discriminatory practice by constructively discharging,

        retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff’s

        opposition to the unlawful employment practices of Plaintiff’s employer.

                               AS A SEVENTH CAUSE OF ACTION
                        FOR AIDING AND ABETTING UNDER THE PHRA
                          (As against Defendants MACEDON and PRICE)

    84. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

    85. PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: "For any

        person, employer, employment agency, labor organization or employee, to aid, abet,

        incite, compel or coerce the doing of any act declared by this section to be an unlawful

        discriminatory practice, or to obstruct or prevent any person from complying with the

        provisions of this act or any order issued thereunder, or to attempt, directly or indirectly,

        to commit any act declared by this section to be an unlawful discriminatory practice.”

    86. Defendants engaged in an unlawful discriminatory practice in violation of PHRA §

        955(e) by aiding, abetting, inciting, compelling and coercing the discriminatory conduct.



                                             JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.


                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, including but not limited to all

emotional distress and back pay and front pay, punitive damages, liquidated damages, statutory
         Case 2:21-cv-02043-GJP Document 1 Filed 05/04/21 Page 17 of 17




damages, attorneys’ fees, costs, and disbursements of action; and for such other relief as the

Court deems just and proper.


Dated: Philadelphia, Pennsylvania                    DEREK SMITH LAW GROUP, PLLC
       May 4, 2021                                   Attorneys for Plaintiff Susan Mozeleski


                                                     By: _____________________________
                                                     Nathaniel N. Peckham, Esq.
                                                     1835 Market Street, Suite 2950
                                                     Philadelphia, Pennsylvania 19103
                                                     Tel. (215) 391-4790
                                                     Fax: (215) 893-5288
                                                     nathaniel@dereksmithlaw.com
